Exhibit 10.132

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of this
3rd day of February, 2006 (the “Effective Date”), by and between EQUINIX
OPERATING CO., INC., a Delaware corporation (“Purchaser”), and AMALGAMATED BANK
OF CHICAGO, F/K/A AMALGAMATED TRUST AND SAVINGS BANK, NOT PERSONALLY BUT AS
TRUSTEE UNDER TRUST AGREEMENT DATED MAY 1, 1970, AND KNOWN AS TRUST NUMBER 2167
(“Seller”).

IN CONSIDERATION of the respective agreements hereinafter set forth, Seller and
Purchaser hereby agree as follows:

1. Purchase and Sale.

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, on the terms and conditions set forth in this Agreement, the
Property. As used herein, the term the “Property” shall mean, collectively:
(a) that certain parcel of land located at 1905-1945 Lunt Avenue, Elk Grove
Village, Il and containing approximately 7.87 acres of land and more
particularly described on Exhibit A attached hereto (the “Land”), together with
all of Seller’s right, title and interest in all rights, easements and interests
appurtenant thereto including, but not limited to, any streets or other public
ways adjacent to the Land and any development rights, water or mineral rights
owned by, or leased to, Seller; (b) all improvements located on the Land,
including, but not limited to a Two Hundred Twenty Eight Thousand and Ninety
Four (228,094) rentable square foot building (the “Building”), and all other
structures, systems, and utilities associated with, and utilized by Seller in
the ownership and operation of the Building (all such improvements, together
with the Building, being referred to herein as the “Improvements”), (c) all
personal property owned by Seller, located on or in the Land or Improvements as
of the Effective Date and used in connection with the operation and maintenance
of the Property (the “Personal Property”), including, without limitation, any
personal property listed on Exhibit B attached hereto; (d) all buildings
materials, supplies, hardware, carpeting and other inventory located on or in
the Land or Improvements as of the Effective Date and maintained in connection
with Seller’s ownership and operation of the Property (the “Inventory”); and
(e) all permits, approvals, and entitlements and other intangible property used
in connection with the foregoing, including, without limitation, all of Seller’s
right, title and interest in any and all warranties and guaranties relating to
the Property, (the “Intangible Personal Property”), to the extent the Intangible
Personal Property is assignable.

2. Purchase Price.

(a) The purchase price of the Property shall be Nine Million Seven Hundred and
Fifty Thousand Dollars ($9,750,000) (the “Purchase Price”). The Purchase Price
shall be paid to Seller at Closing, plus or minus prorations and other
adjustments hereunder, in the manner set forth in Paragraph 2(b) below.

 

1



--------------------------------------------------------------------------------

(b) The Purchase Price shall be paid as follows:

(i) Within three (3) business days after the mutual execution and delivery
hereof, Purchaser shall deposit with Chicago Title & Trust Company (“Escrow
Holder”), to secure Purchaser’s performance hereunder, the sum of Seven Hundred
Thousand Dollars ($700,000) (the “Deposit”). Simultaneously with their execution
and delivery of this Agreement, Purchaser and Seller shall execute and deliver
to the Escrow Holder, and shall cause the Escrow Holder to execute and deliver
to Purchaser and Seller an escrow agreement in the form attached hereto and made
a part hereof as Exhibit G (the “Earnest Money Escrow”). Purchaser may elect to
direct the Escrow Holder to invest the Deposit pursuant to Escrow Holder’s
standard investment procedures, and any interest accruing thereon shall become
part of the Deposit. Any investment fee or other cost charged by Escrow Holder
in connection with any such investment of the Deposit shall be borne solely by
Purchaser. After the expiration of the Due Diligence Period (as hereinafter
defined), the Deposit shall be nonrefundable, except in the event of a default
by Seller hereunder or as otherwise provided in this Agreement. In the event the
sale of the Property as contemplated hereunder is consummated, the Deposit shall
be delivered to Seller at the closing of the purchase and sale contemplated
hereunder (the “Closing”) and credited against the Purchase Price.

(ii) The balance of the Purchase Price shall be paid to Seller at the Closing in
immediately available funds.

3. Title to the Property.

(a) At Closing, Chicago Title Insurance Company (the “Title Company”) shall
issue to Purchaser an ALTA Owner’s Extended Coverage Policy of Title Insurance
(rev. 10/17/92) in the amount of the Purchase Price, insuring fee simple title
to the Land in Purchaser, subject only to the Permitted Exceptions (as
hereinafter defined) (the “Title Policy”). The Title Policy shall provide full
coverage against mechanics’ and materialmen’s liens arising out of the
construction, repair or alteration of any of the Improvements to the extent such
liens were not caused by Purchaser or anyone claiming by or through Purchaser.
Purchaser may request any endorsements that Purchaser desires for the Title
Policy, to the extent available, and to the extent that the Title Company
commits to issue such endorsements prior to the end of the Due Diligence Period
such endorsements shall be deemed a part of the Title Policy. Seller shall
execute and deliver to Title Company an owner’s affidavit sufficient to support
the issuance of the Title Policy. As used herein, the term “Permitted
Exceptions” shall mean, collectively: (i) the standard printed exceptions on an
ALTA Owner’s Policy of Title Insurance (rev. 10/17/92), (ii) non-delinquent
liens for general real estate taxes and assessments, (iii) matters disclosed by
the Survey (as defined below), (iv) any exceptions disclosed by the Preliminary
Report (as defined below) or any Supplements (as defined below) and approved by
Purchaser hereunder, and (v) any acts of Purchaser and those claiming by or
through Purchaser. Notwithstanding the foregoing, the term “Permitted
Exceptions” shall not include (x) any monetary liens, including, without
limitation, the liens of any deeds of trust or other loan documents secured by
the Property, or (y) any mechanics’ liens, to the extent (x) and (y) were not
caused by Purchaser or anyone claiming by or through Purchaser.

 

2



--------------------------------------------------------------------------------

4. Due Diligence and Time for Satisfaction of Conditions.

Purchaser shall have the right to commence due diligence with respect to the
Property, at its sole cost and expense, following the Effective Date and the due
diligence period (“Due Diligence Period”) shall expire on the date that is sixty
(60) days after the Effective Date. Seller and Purchaser acknowledge and agree
that Seller has delivered the documents described in Exhibit F attached hereto
(the “Property Documents”), to the extent the same are in Seller’s possession or
reasonable control. Notwithstanding the foregoing, or any contrary provision of
this Agreement, Purchaser shall have the right to extend the expiration of the
Due Diligence Period by thirty (30) days by providing written notice to Seller
on or before the scheduled expiration of the Due Diligence Period and depositing
into the Earnest Money Escrow the sum of One Hundred Thousand Dollars ($100,000)
(the “Additional Deposit”) on or before the scheduled expiration of the Due
Diligence Period. The Additional Deposit shall become a part of the Deposit as
referenced herein and all references herein to the Deposit shall include the
Additional Deposit, except that if the Purchaser elects not to proceed with the
acquisition of the Property prior to the end of the Due Diligence Period, as so
extended, the Deposit shall be returned to Purchaser as herein provided but the
Additional Deposit shall be delivered to and retained by Seller as consideration
for the extension of the Due Diligence Period notwithstanding anything to the
contrary contained elsewhere herein. In addition to the Property Documents,
during the Due Diligence Period, Seller shall make available to Purchaser and
its employees, representatives, counsel and consultants access to all of its
books, records and files relating to the Property in Seller’s possession or
reasonable control (collectively and together with the Property Documents, the
“Due Diligence Items”), and Seller agrees, to the extent reasonably feasible, to
allow Purchaser to make copies at Seller’s office or the property management
office of such items as Purchaser reasonably requests.

5. Diligence Period Conditions.

The following conditions are precedent to Purchaser’s obligation to purchase the
Property and to deliver the Purchase Price (the “Diligence Period Conditions”):

(a) Purchaser’s review and approval of title to the Property, as follows. Seller
shall deliver to Purchaser at Seller’s sole cost and expense, within five
(5) business days after the Effective Date with respect to clauses (i), (ii),
(iv) and (v) below and within thirty (30) days after the Effective Date with
respect to clause (iii) below, the following:

(i) a current standard title commitment with respect to all of the Land, issued
by Title Company, accompanied by copies of all documents referred to in the
report (the “Preliminary Report”);

(ii) copies of all existing and proposed easements, covenants, restrictions,
agreements or other documents which affect title to the Property that are
actually known by Seller and that are not disclosed by the Preliminary Report;

(iii) a current plat of survey of the Land, with a standard certification by an
Illinois registered land surveyor certifying that the same was prepared in
accordance with the minimum ALTA/ACSM land survey standards, including Table A
Items 1, 2, 3, 4, 7(a), 8, 9, 10 and 11(a), which certification shall run to the
benefit of Purchaser, Title Company and Seller (the “Survey”);

 

3



--------------------------------------------------------------------------------

(iv) copies of the most recent property tax bills for the Property; and

(v) copies of all documentation relating to actions, suits, and legal or
administrative proceedings currently affecting the Property, if any.

Purchaser shall deliver written notice (the “Objection Notice”) to Seller, prior
to the end of the Due Diligence Period, if any of the exceptions to title
disclosed by the Preliminary Report, the Survey, during the Due Diligence Period
are objectionable to Purchaser (“Objections”). Seller shall have ten
(10) business days after receipt of the Objection Notice to give Purchaser:
(i) written notice that Seller shall use all reasonable efforts to remove all
Objections from title on or before the Closing Date; or (ii) written notice that
Seller elects not to cause the Objections to be removed. If Seller gives
Purchaser notice under clause (ii), Purchaser shall have ten (10) days to elect
to proceed with the purchase or terminate this Agreement. If Purchaser shall
fail to give Seller written notice of its election within said ten (10) days,
Purchaser shall be deemed to have elected to terminate this Agreement. If Seller
gives notice under clause (i) above and fails to remove all the Objections prior
to the Closing Date and Purchaser is unwilling to accept title subject to such
Objections in its sole and absolute discretion, Purchaser shall have, as its
sole right and remedy on account of such failure by Seller, the right to
terminate this Agreement. In the event that Purchaser terminates this Agreement
pursuant to this paragraph, the Deposit shall be immediately returned to
Purchaser and neither party shall have any further obligations hereunder except
to the extent set forth in Paragraphs 12(a), 15(b), 15(g), 15(k), 15(l) and
15(p) hereof.

In the event the Title Company issues any supplement (“Supplement”) to the
Preliminary Report during the term of this Agreement, Purchaser shall have until
the later of the end of the Due Diligence Period and ten (10) days following
delivery of such Supplement to Purchaser to deliver an Objection Notice to
Seller setting forth any Objections to any exceptions contained therein and not
disclosed in the Preliminary Report, or any prior Supplement thereto.
Thereafter, Seller shall have ten (10) business days after receipt of such
Objection Notice to give Purchaser: (x) written notice that Seller shall use all
reasonable efforts to remove all Objections from title on or before the Closing
Date; or (y) written notice that Seller elects not to cause the Objections to be
removed. If Seller gives Purchaser notice under clause (y), Purchaser shall have
five (5) days to elect to proceed with the purchase or terminate this Agreement.
If Purchaser shall fail to give Seller written notice of its election within
said five (5) days, Purchaser shall be deemed to have elected to terminate this
Agreement. If Seller gives notice under clause (x) above and fails to remove all
the Objections prior to the Closing Date and Purchaser is unwilling to accept
title subject to such Objections in its sole and absolute discretion, Purchaser
shall have, as its sole right and remedy on account of such failure by Seller,
the right to terminate this Agreement. In the event that Purchaser terminates
this Agreement pursuant to this paragraph, the Deposit shall be immediately
returned to Purchaser and neither party shall have any further obligations
hereunder except to the extent set forth in Paragraphs 12(a), 15(b), 15(g),
15(k), 15(l) and 15(p) hereof.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary provided herein, Seller shall be
obligated to remove from title prior to the Closing, to the extent the following
are not caused by Purchaser or by anyone claiming by or through Purchaser,
(a) any delinquent taxes and assessments, (b) any mechanics’ liens, (c) any
other monetary liens, and (d) any exceptions caused by Seller’s voluntary acts
after the Effective Date and not approved by Purchaser hereunder.

(b) Purchaser’s review and approval in its sole and absolute discretion, prior
to the end of the Due Diligence Period, of all aspects of the Property,
including, without limitation, all of the Due Diligence Items, and the results
of Purchaser’s examinations, inspections, testing, and or investigations of the
Property and the Due Diligence Items (collectively, “Purchaser’s Due Diligence
Investigations”). Purchaser’s Due Diligence Investigations, shall include an
examination for the presence or absence of Hazardous Material (as defined below)
on, under or in the Property, including additional environmental studies or
environmental testing or sampling of any kind with respect to the Property or
with respect to the soils or ground water, or other studies which may require
test boring. Purchaser shall notify Seller in advance of such testing, and
Seller or its representative may be present to observe any testing performed on
the Property by Purchaser or its representatives. As used herein, the term,
“Hazardous Material” shall mean any substance, chemical, waste or other material
which is listed, defined or otherwise identified as “hazardous” or “toxic” under
any federal, state, local or administrative agency ordinance or law, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq.; and the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq.; or any regulation, order, rule or
requirement adopted thereunder, as well as any formaldehyde, urea,
polychlorinated biphenyls, petroleum, petroleum product or by-product, crude
oil, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel or mixture thereof, radon, asbestos, and “source,” “special
nuclear” and “by-product” material as defined in the Atomic Energy Act of 1985,
42 U.S.C. §§ 3011 et seq.

(c) Purchaser’s review and approval, prior to the expiration of the Due
Diligence Period, of a schedule prepared by Seller and delivered to Purchaser
within five (5) business days of the Effective Date, identifying all of the
service contracts and similar agreements that Seller intends to assign to
Purchaser at Closing (the “Schedule of Agreements”). Purchaser shall have the
right, in its sole discretion, to require the termination of any service
contract or other agreement identified on the Schedule of Agreements effective
as of the Closing Date, by delivering to Seller written notice (the “Contract
Termination Notice”) on or before the expiration of the Due Diligence Period,
provided that such contract or agreement is terminable by Seller without the
payment of any fee or penalty and Purchaser provides to Seller adequate notice
that Purchaser shall require the termination of such contract or agreement
(collectively “Terminable Agreements”). If Purchaser fails to deliver the
Contract Termination Notice within such time period, Purchaser shall be deemed
to have elected to assume all of the agreements identified on the Schedule of
Agreements. Under all circumstances, Seller shall cause to be terminated as of
the Closing all property management agreements and leasing agreements with
respect to the Property. Those service contracts and agreements identified on
the Schedule of Agreements that are not terminated by Purchaser pursuant to this
Paragraph 5(c) are referred to herein as the “Assumed Contracts.”

 

5



--------------------------------------------------------------------------------

(d) Purchaser’s review and approval, prior to the expiration of the Due
Diligence Period, of reports by engineers and/or architects selected by
Purchaser to inspect the Property.

(e) Purchaser’s review and approval, prior to the expiration of the Due
Diligence Period, of evidence satisfactory to Purchaser and its legal counsel
that the Property complies with all applicable zoning, subdivision, land use,
redevelopment, energy, environmental, building and other governmental
requirements applicable to the use, maintenance and occupancy of the Property.

(f) Review and approval by Purchaser and its legal counsel, prior to the
expiration of the Due Diligence Period, of all documentation relating to
contracts, service agreements, certificates of occupancy and all other legal
matters related to the Property and its acquisition by Purchaser.

(g) Review and approval by Purchaser and its legal counsel, prior to the
expiration of the Due Diligence Period, of an affidavit, in form reasonably
acceptable to Purchaser, confirming that all state and local real property and
business taxes, which are due and payable and which can be liens on the
Property, have been paid in full by Seller; it being understood that Seller must
provide such affidavit to Purchaser and its legal counsel within thirty
(30) days from the Effective Date.

Prior to the end of the Due Diligence Period, Purchaser shall deliver written
notice (the “Approval Notice”) to Seller informing Seller whether or not
Purchaser has approved or waived all of the Diligence Period Conditions.
Notwithstanding anything in this Agreement to the contrary, Purchaser shall have
the right to terminate this Agreement at any time prior to the end of the Due
Diligence Period in its sole and absolute discretion and for any or for no
reason whatsoever. If, by the end of the Due Diligence Period, Purchaser shall
not have delivered the Approval Notice to Seller approving or waiving all of the
Diligence Period Conditions, then this Agreement shall automatically terminate.
In the event that this Agreement is terminated pursuant to this paragraph, the
Deposit shall be immediately returned to Purchaser and neither party shall have
any further obligations hereunder except to the extent set forth in
Paragraphs 12(a), 15(b), 15(g), 15(k), 15(l) and 15(p) hereof.

6. Conditions to Closing.

The following conditions are precedent to Purchaser’s obligation to acquire the
Property and to deliver the Purchase Price (the “Conditions Precedent”). If any
Conditions Precedent are not satisfied, Purchaser may elect by written notice to
Seller to terminate the Agreement and receive a refund of the Deposit. Upon such
termination, neither party shall have any further obligations hereunder except
as provided in Paragraphs 12(a), 15(b), 15(g), 15(k), 15(l) and 15(p) hereof.

(a) This Agreement shall not have terminated pursuant to any other provision
hereof, including, without limitation, Paragraph 5 above.

 

6



--------------------------------------------------------------------------------

(b) Seller shall have complied with all of Seller’s obligations hereunder,
including, without limitation, the delivery of all items required to be
delivered by Seller at the Closing hereunder.

(c) Title Company shall be irrevocably and unconditionally committed to issue to
Purchaser the Title Policy as described in Paragraph 3(a) above (subject only to
payment of its premiums therefor).

(d) All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects on the Closing Date.

7. Remedies.

(a) In the event the sale of the Property is not consummated because of the
failure of any condition or any other reason except a default under this
Agreement on the part of Purchaser, the Deposit, shall immediately be returned
to Purchaser. If said sale is not consummated because of a default under this
Agreement on the part of Purchaser, Seller shall be excused from further
performance hereunder and the Deposit shall be paid to and retained by Seller as
liquidated damages. The parties have agreed that Seller’s actual damages, in the
event of a default by Purchaser, would be extremely difficult or impracticable
to determine. THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES
ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE
PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS SELLER’S EXCLUSIVE
REMEDY AGAINST PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER
THIS AGREEMENT ON THE PART OF PURCHASER. THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.

INITIALS:         Seller   /IP/                     Purchaser    /KT/        

(b) In the event the sale of the Property is not consummated because of a
default under this Agreement on the part of Seller, Purchaser may either
(1) terminate this Agreement by delivery of written notice of termination to
Seller, whereupon (A) the Deposit shall be immediately returned to Purchaser,
and (B) Seller shall pay to Purchaser any out-of-pocket title, escrow, legal and
inspection fees, costs and expenses actually incurred by Purchaser and any other
reasonable out-of-pocket fees, costs and expenses actually incurred by Purchaser
in connection with the performance of Purchaser’s Due Diligence Investigations
and the negotiation and performance of this Agreement, including, without
limitation, environmental and engineering consultants’ fees and expenses, and
neither party shall have any further rights or obligations hereunder except to
the extent set forth in Paragraphs 12(a), 15(b), 15(g), 15(k), 15(l) and 15(p)
hereof, or (2) continue this Agreement and bring an action for specific
performance hereof.

8. Closing and Escrow.

(a) The Closing shall take place via a deed and money escrow, using for such
purposes the Title Company, as the escrow agent, and a mutually agreeable escrow
agreement

 

7



--------------------------------------------------------------------------------

comporting with the terms of this Agreement, including provisions for a
so-called “New York style” closing to facilitate delivery to Purchaser of the
Title Policy and possession of the Property on the Closing Date. The Closing may
take place at Title Company’s loop office in Chicago, Illinois, provided Seller
and Purchaser do not need to appear at Closing and may deliver via mail the
documentation and Purchase Price, as applicable, required pursuant to the terms
of this Agreement to the Title Company.

(b) The parties shall conduct an escrow Closing pursuant to this Paragraph 8 on
the date that is the date that is thirty (30) days after the expiration of the
Due Diligence Period, or on such other date as Purchaser and Seller may agree in
their sole and absolute discretion (the “Closing Date”).

(c) At or before the Closing, Seller shall deliver to Title Company (for
delivery to Purchaser upon Closing) the following (other than the materials
described in clauses (iv) and (vii) below, which shall be either delivered
directly to Purchaser by Seller substantially concurrent with the Closing or
left by Seller in or on the Improvements as of the Closing Date):

(i) a duly executed and acknowledged Trustee’s Deed in the form attached hereto
as Exhibit C (the “Deed”);

(ii) a bill of sale in the form attached hereto as Exhibit D (the “Bill of
Sale”);

(iii) an assignment of service contracts, warranties and guaranties and other
intangible property in the form attached hereto as Exhibit E (the “Assignment of
Intangible Property”);

(iv) originals or copies, to the extent Seller does not have originals in its
possession, of all Assumed Contracts, and, to the extent in Seller’s possession,
buildings permits, certificates of occupancy, plans and specifications for the
Improvements and all tenant-occupied space included within the Improvements, and
all other material documents, agreements and correspondence and items relating
to the ownership, operation, maintenance or management of the Property;

(v) a “FIRPTA Affidavit” pursuant to Section 1445 (b)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), duly executed by Seller;

(vi) Bulk Sales. Either (i) a certificate from the Illinois Department of
Revenue stating that no assessed but unpaid tax, penalties or interest are due
under in the requirements of the Illinois Income Tax Act, 35 ILCS 5/902 and the
Retailers’ Occupation Tax Act, 35 ILCS 120/5j or under the provisions of
Section 3-4-140 of the Uniform Revenue Procedures Act or (ii) in the absence of
such letter, an indemnity in form and substance reasonably acceptable to
Purchaser from Seller’s beneficiaries indemnifying Purchaser against any amounts
due under such Act;

(vii) such resolutions, authorizations, bylaws or other corporate and/or
partnership documents relating to Seller as shall be required by Title Company;

 

8



--------------------------------------------------------------------------------

(viii) keys to all locks located in or about any portion of the Property and all
personal property described in the Bill of Sale to the extent in Seller’s
possession or reasonable control; and

(ix) any other closing documents reasonably requested by Title Company or
Purchaser. Purchaser may waive compliance on Seller’s part under any of the
foregoing items by proceeding with the Closing.

(d) At or before the Closing, Purchaser shall deliver to Title Company (for
delivery to Seller upon Closing) the following:

(i) the duly executed Assignment of Intangible Property;

(ii) such resolutions, authorizations, bylaws or other corporate and/or
partnership documents or agreements relating to Purchaser as shall be required
by Title Company;

(iii) any other customary and/or reasonable closing documents requested by Title
Company or Seller (provided that in no event shall any such documents increase
the liability of Purchaser); and

(iv) the balance of the Purchase Price in cash or other immediately available
funds, subject to prorations and adjustments as set forth herein.

(e) Seller and Purchaser shall jointly deliver (i) a closing statement, (ii) all
required real estate transfer tax declarations, and (iii) such other instruments
as are reasonably required by the Title Company or otherwise required to close
the escrow and consummate the acquisition of the Property in accordance with the
terms hereof (provided that in no event shall any such documents increase the
liability of Purchaser or Seller). Seller and Purchaser hereby designate Title
Company as the “Reporting Person” for the transaction pursuant to
Section 6045(e) of the Code and the regulations promulgated thereunder and agree
to execute such documentation as is reasonably necessary to effectuate such
designation.

(f) The following are to be apportioned as of the Closing Date as follows, with
Purchaser being deemed to be the owner of the Property during the Closing Date
and being entitled to receive all income of the Property, and being obligated to
pay all expenses of the Property, with respect to such day:

(i) Utility Charges. Seller shall be responsible for the cost of all utilities
used prior to the Closing Date.

(ii) Other Apportionments; Closing Costs. Amounts payable under the Assumed
Contracts, annual or periodic permit and/or inspection fees (calculated on the
basis of the period covered), and liability for other Property operation and
maintenance expenses and other recurring costs shall be apportioned as of the
Closing Date. Seller shall pay all transfer taxes with respect to the Property
and sales tax (if any) on the Personal Property. Seller shall pay the premium
for the Title Policy (including extended coverage but excluding any other
endorsements requested by Purchaser), and Purchaser shall pay for any
endorsements to the Title

 

9



--------------------------------------------------------------------------------

Policy (other than extended coverage) requested by Purchaser. Purchaser and
Seller shall each pay one-half of any Title Company closing and escrow fees
(including any costs associated with a “New York Style” closing). Purchaser
shall pay for the costs of recording the Deed and any instruments related to
Purchaser’s financing. Seller shall be responsible for all costs incurred in
connection with the prepayment or satisfaction of any loan secured by the
Property, including, without limitation, any prepayment fees, penalties or
charges. Seller shall pay the costs and fees payable in connection with the
assignment to Purchaser of any warranties and guaranties with respect to the
Property. All other costs and charges of the escrow for the sale not otherwise
provided for in this Subparagraph 8(f)(ii) or elsewhere in this Agreement shall
be allocated in accordance with the applicable closing customs for the county in
which the Property is located as determined by the Title Company.

(iii) Real Estate Taxes and Special Assessments. All delinquent real estate
taxes and assessments shall be paid by Seller at or before Closing. Purchaser
shall receive real estate tax proration credits equal to the estimate of the
unpaid portion of the 2005 real estate taxes, if any, and equal to the estimate
of the pro rata portion of the 2006 real estate taxes for the period ending on
the Closing Date. For purposes of calculating this credit, the unpaid portion of
2005 real estate taxes, if any, and the pro rata portion of the 2006 real estate
taxes shall be estimated on the basis of one hundred five percent (105%) of the
most recently ascertainable final real estate taxes for a full calendar year.
The real estate taxes shall be re-prorated upon receipt of the actual final real
estate tax bill or invoice for each period of time subject to proration
hereunder.

(iv) Preliminary Closing Adjustment. Seller and Purchaser shall jointly prepare
a preliminary Closing adjustment on the basis of the above-referenced costs and
other sources of income and expenses, and shall endeavor to deliver such
computation to Title Company at least two (2) days prior to Closing.

(v) Post-Closing Reconciliation. If any of the aforesaid prorations cannot be
calculated accurately on the Closing Date, then they shall be calculated as soon
after the Closing Date as feasible. Either party owing the other party a sum of
money based on such subsequent proration(s) shall promptly pay said sum to the
other party, from the Closing Date to the date of payment if payment is not made
within ten (10) days after delivery of a bill therefor.

(vi) Survival. The provisions of this Paragraph 8(f) shall survive the Closing.

9. Representations and Warranties of Seller.

(a) Seller hereby represents and warrants to Purchaser as follows:

(i) Seller has not, and as of the Closing Seller shall not have, (A) made a
general assignment for the benefit of creditors, (B) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Seller’s creditors, (C) suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, which remains
pending as of such time, (D) suffered the attachment or other judicial seizure
of all, or substantially all, of Seller’s assets, which remains pending as of
such time, (E) admitted in writing its inability to pay its debts as they come
due, or (F) made an offer of settlement, extension or composition to its
creditors generally.

 

10



--------------------------------------------------------------------------------

(ii) Seller is not, and as of the Closing shall not be, a “foreign person” as
defined in Section 1445 of the Code and any related regulations.

(iii) This Agreement (A) has been duly authorized, executed and delivered by
Seller, and (B) does not, and as of the Closing shall not, violate any provision
of any agreement or judicial order to which Seller is a party or to which Seller
or the Property is subject.

(iv) Seller has or will have, upon receipt of a letter of direction, full and
complete power and authority to enter into this Agreement and to perform its
obligations hereunder, subject to the terms and conditions of this Agreement.

(v) There are no leases, occupancy agreements, licenses or similar rights to
occupy the Property in connection with the Property.

(vi) To Seller’s knowledge, there is no litigation pending or threatened with
respect to the Property or the transactions contemplated hereby.

(vii) Seller has not received any notice of uncured violations from any
governmental entity of any applicable building codes or any applicable
environmental, zoning or land use law, or any other applicable local, state or
federal law or regulation relating to the Property, including, without
limitation, the Americans with Disabilities Act of 1990.

(viii) To Seller’s knowledge, Seller has not failed to obtain any material
governmental permit necessary for the operation of the Improvements in the
manner in which they are presently being operated.

(ix) To Seller’s knowledge, there are no condemnation proceedings pending or
threatened that would result in the taking of any portion of the Property.
Seller has not received, any written notice of any special assessment
proceedings affecting the Property that is not disclosed on the Preliminary
Report.

(x) Seller has not granted any option or right of first refusal or first
opportunity to any party to acquire any fee or ground leasehold interest in any
portion of the Property.

(xi) The Due Diligence Items and documents delivered to Purchaser pursuant to
this Agreement will be all of the relevant documents, materials, reports and
other items pertaining to the condition and operation of the Property which are
known to Seller, and are in Seller’s possession or reasonable control. To
Seller’s knowledge, the Due Diligence Items delivered to Purchaser pursuant to
this Agreement will be true and correct copies, and will be in full force and
effect, without default by any party and without any right of set-off except as
disclosed in writing at the time of such delivery.

 

11



--------------------------------------------------------------------------------

(xii) Neither Seller, nor to Seller’s knowledge, any third party has used,
manufactured, stored or disposed of, on under or about the Property or
transported to or from the Property, any Hazardous Materials, except in
compliance with all applicable laws.

(xiii) Seller is in compliance with all laws, statutes, rules and regulations or
any federal, state or local governmental authority in the United States of
America applicable to Seller and all beneficial owners of Seller, including,
without limitation, the requirements of Executive Order No. 133224, 66 Fed Reg.
49079 (September 25, 2001) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules,
regulations, legislation, or orders are collectively called the “Orders”).
Neither Seller nor any beneficial owner of Seller:

(1) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

(2) has been determined by competent authority to be subject to the prohibitions
contained in the Orders;

(3) is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

(4) shall transfer or permit the transfer of any interest in Seller or any
beneficial owner in Seller to any person who is or whose beneficial owners are
listed on the Lists.

(b) It shall be a condition precedent to Purchaser’s obligation to purchase the
Property and to deliver the Purchase Price that all of Seller’s representations
and warranties contained in or made pursuant to this Agreement shall have been
true and correct when made and shall be true and correct in all material
respects as of the Closing Date. All representations and warranties by the
respective parties contained herein or made in writing pursuant to this
Agreement shall be deemed to be material and shall survive the execution and
delivery of this Agreement and the Closing for a period of six (6) months. In
the event that a claim is not made with respect to a breach of a representation
or warranty set forth herein or made in writing pursuant to this Agreement
within such six (6) month period, such claim shall be deemed waived.

(c) Purchaser understands and agrees that the phrase “to Seller’s knowledge” or
“receipt of notice” or in either case words of similar import, as used in this
Agreement, means only the actual knowledge of, without investigation, or the
receipt of written notice by, Seller or any beneficiary of Seller.

(d) EXCEPT FOR THOSE COVENANTS, REPRESENTATIONS AND WARRANTIES THAT ARE
EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER MAKES NO COVENANT, REPRESENTATION
OR WARRANTY (EXPRESS

 

12



--------------------------------------------------------------------------------

OR IMPLIED) AS TO ANY ASPECT WHATSOEVER OF OR RELATING TO THE PROPERTY
INCLUDING, WITHOUT LIMITATION, AS TO THE SUITABILITY OF THE PROPERTY OR AS TO
THE PHYSICAL CONDITION THEREOF FOR ANY PURPOSE WHATSOEVER. SUBJECT ONLY TO THE
INSPECTION RIGHTS OF PURCHASER SET FORTH IN THIS AGREEMENT, AND PURCHASER’S
RIGHTS TO TERMINATE THIS AGREEMENT UNDER THE PROVISIONS OF PARAGRAPH 5 HEREOF,
PURCHASER HEREBY WAIVES ANY AND ALL OBJECTIONS TO, OR CLAIMS WITH RESPECT TO,
ANY AND ALL PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS OF THE PREMISES,
EXCEPT IN RESPECT OF OBJECTIONS OR CLAIMS ARISING FROM SELLER’S BREACH OF ANY
EXPRESS REPRESENTATION OR WARRANTY HEREIN OR OBLIGATION TO MAINTAIN THE PROPERTY
EXPRESSLY PROVIDED HEREIN. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THE
PROPERTY IS TO BE SOLD AND CONVEYED TO, AND PURCHASED AND ACCEPTED BY, PURCHASER
IN ITS PRESENT CONDITION, “AS IS” AND “WHERE IS,” AND WITH ALL FAULTS. THE
PROVISIONS OF THIS PARAGRAPH 9(D) SHALL SURVIVE THE CLOSING.

10. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:

(a) Purchaser is a duly organized and validly existing corporation in good
standing under the laws of the State of Delaware; this Agreement and all
documents executed by Purchaser which are to be delivered to Seller at the
Closing are or at the time of Closing will be duly authorized, executed and
delivered by Purchaser, and do not and at the time of Closing will not violate
any provisions of any agreement or judicial order to which Purchaser is subject.

(b) Purchaser has not, and as of the Closing Purchaser shall not have, (i) made
a general assignment for the benefit of creditors, (ii) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Purchaser’s creditors, (iii) suffered the appointment of a receiver to take
possession of all, or substantially all, of Purchaser’s assets, which remains
pending as of such time, (iv) suffered the attachment or other judicial seizure
of all, or substantially all, of Purchaser’s assets, which remains pending as of
such time, (v) admitted in writing its inability to pay its debts as they come
due, or (vi) made an offer of settlement, extension or composition to its
creditors generally.

(c) Purchaser is in compliance with all laws, statutes, rules and regulations or
any federal, state or local governmental authority in the United States of
America applicable to Purchaser and all beneficial owners of Purchaser,
including, without limitation, the Order and other similar requirements
contained in the rules and regulations of OFAC and in any other Orders.
Purchaser agrees to make its policies, procedures and practices regarding
compliance with the Orders available to Seller for its review and inspection
during normal business hours and upon reasonable prior notice. Neither Purchaser
nor any beneficial owner of Purchaser;

(1) is listed on the Lists;

(2) has been determined by competent authority to be subject to the prohibitions
contained in the Orders;

 

13



--------------------------------------------------------------------------------

(3) is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

(4) shall transfer or permit the transfer of any interest in Purchaser or any
beneficial owner in Purchaser to any person who is or whose beneficial owners
are listed on the Lists.

11. Risk of Loss.

(a) Purchaser shall be bound to purchase the Property for the full Purchase
Price as required by the terms hereof, without regard to the occurrence or
effect of any damage to the Property or destruction of any improvements thereon
or condemnation of any portion of the Property, provided that (i) the cost to
repair any such damage or destruction, or the diminution in the value of the
remaining Property as a result of a partial condemnation, does not exceed
$500,000, (ii) in the case of any such damage or destruction, the repair can be
completed within ninety (90) days and (iii) upon the Closing, there shall be a
credit against the Purchase Price due hereunder equal to the amount of any
insurance proceeds or condemnation awards collected by Seller as a result of any
such damage or destruction or condemnation, less any sums reasonably expended by
Seller toward the restoration or repair of the Property, and, if all of the
proceeds or awards have not been collected as of the Closing, then such proceeds
or awards shall be assigned to Purchaser, and Purchaser shall also be entitled
to a credit against the Purchase Price in the amount of any deductible or
uninsured loss.

(b) If the amount of the damage or destruction or condemnation as specified in
Paragraph 11(a) above exceeds $500,000, or, in the case of any such damage or
destruction, the repair cannot be completed within ninety (90) days, then
Purchaser may, at its option to be exercised within twenty (20) days of Seller’s
written notice of the occurrence of the damage or destruction or the
commencement of condemnation proceedings, either terminate this Agreement or
consummate the purchase for the full Purchase Price as required by the terms
hereof. If Purchaser elects to terminate this Agreement or fails to give Seller
written notice within such 20-day period that Purchaser will proceed with the
purchase, then the Deposit shall be immediately turned to Purchaser and neither
party shall have any further rights or obligations hereunder except to the
extent set forth in Paragraphs 12(a), 15(b), 15(g), 15(k), 15(l) and 15(p)
hereof. If Purchaser elects to proceed with the purchase, then upon the Closing,
there shall be a credit against the Purchase Price due hereunder equal to the
amount of any insurance proceeds or condemnation awards collected by Seller as a
result of any such damage or destruction or condemnation, less any sums
reasonably expended by Seller toward the restoration or repair of the Property,
and, if all of the proceeds or awards have not been collected as of the Closing,
then such proceeds or awards shall be assigned to Purchaser, and Purchaser shall
also be entitled to a credit against the Purchase Price in the amount of any
deductible or uninsured loss.

12. Access; Indemnity; Possession.

(a) Commencing on the Effective Date and through the Closing Date or the earlier
termination of this Agreement, Seller shall afford authorized representatives of
Purchaser reasonable access to the Property at reasonable times agreed upon by
Purchaser and Seller after

 

14



--------------------------------------------------------------------------------

reasonable prior notice to Seller for purposes of satisfying Purchaser with
respect to the representations, warranties and covenants of Seller contained
herein and with respect to satisfaction of any Diligence Period Condition or any
Condition Precedent. Purchaser hereby agrees to indemnify, defend (with counsel
acceptable to Seller) and hold Seller, its beneficiaries and their respective
officers, directors, shareholders, partners, members, agents, successors and
assigns (collectively, “Indemnified Parties”) harmless from and against any and
all claims, judgments, damages, losses, penalties, fines, demands, liabilities,
encumbrances, liens, costs and expenses (including reasonable attorneys’ fees,
court costs and costs of appeal) suffered or incurred by any of the Indemnified
Parties and to the extent arising out of or resulting from damage or injury to
persons or property caused by Purchaser or its authorized representatives during
their investigation of, entry onto and/or inspections of the Property prior to
the Closing or earlier termination of this Agreement. If this Agreement is
terminated, Purchaser shall repair the damage caused by Purchaser’s entry onto
and/or inspections of the Property, provided the foregoing shall not require
Purchaser to repair or remediate any conditions that are discovered by
Purchaser. Purchaser shall remove any mechanics’ or materialmens’ liens arising
from the exercise of Purchaser’s rights under this Paragraph 12. The foregoing
indemnity, repair obligations and removal of liens obligations shall survive the
Closing, or in the event that the Closing does not occur, the termination of
this Agreement.

(b) Possession of the Property shall be delivered to Purchaser on the Closing
Date, subject to the Permitted Exceptions.

13. Seller Covenants.

(a) At the time of Closing, Seller shall cause to be paid in full all
obligations under any outstanding written or oral contracts made by Seller for
any improvements to the Property, and Seller shall cause to be discharged all
mechanics’ and materialmen’s liens arising from any labor or materials furnished
to the Property prior to the time of Closing to the extent the same were not
caused by Purchaser or anyone claiming through Purchaser.

(b) Between the Effective Date and the Closing, Seller shall promptly notify
Purchaser of any condemnation, environmental, zoning or other land-use
regulation proceedings of which Seller obtains knowledge, between the Effective
Date and the Closing, as well as any notices of violations of any laws relating
to the Property of which Seller obtains knowledge, and any litigation of which
Seller obtains knowledge, between the Effective Date and the Closing, that
arises out of the ownership of the Property.

(c) Through the Closing Date, Seller shall maintain or cause to be maintained,
at Seller’s sole cost and expense, all policies of insurance currently in effect
with respect to the Property (or comparable replacements thereof).

14. Purchaser’s Consent to New Contracts Affecting the Property; Termination of
Existing Contracts.

(a) Seller shall not, after the Effective Date, enter into any lease or
contract, or any amendment thereof, or waive any rights of Seller under any
contract, without in each case obtaining Purchaser’s prior written consent
thereto, which consent shall not be unreasonably withheld by Purchaser (provided
that Purchaser may withhold or condition its consent in its sole and absolute
discretion following the end of the Due Diligence Period).

 

15



--------------------------------------------------------------------------------

(b) Seller shall terminate prior to the Closing, at no cost or expense to
Purchaser, any and all management agreements, service contracts or similar
agreements affecting the Property that are not Assumed Contracts (other than
such contracts or agreements that Seller is not obligated to terminate pursuant
to Paragraph 5(c) above) and all employees, if any, of the Property.

(c) Seller shall not, after the Effective Date, create any new encumbrance or
lien affecting the Property other than liens and encumbrances (i) that are
reasonably capable of being discharged prior to the Closing and (ii) that in
fact will be and are discharged prior to the Closing. The obligations set forth
in this Paragraph 14(c) shall survive the Closing to the extent such obligations
are violated prior to the Closing.

15. Miscellaneous.

(a) Notices. Any notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (i) hand delivery, (ii) one (1) business day after being deposited with
Federal Express or another reliable overnight courier service, with receipt
acknowledgment requested, (iii) upon receipt if transmitted by facsimile
telecopy, with a copy sent on the same day by one of the other permitted methods
of delivery, or (iii) upon receipt or refused delivery deposited in the United
States mail, registered or certified mail, postage prepaid, return receipt
required, and addressed as follows:

 

IF TO SELLER:       Kaiser Investments, LLC       70 E. Lake Street, Suite 1600
      Chicago, IL 60601       Attn: Walter Kaiser       Fax No.: (312) 279-9201
WITH COPIES TO:       Eugene L. Shepp       3545 Lake Avenue, Suite 200      
Wilmette, IL 60091       Fax No.: (847) 251-5544       Krasnow Saunders
Cornblath LLP       500 North Dearborn, 2nd Floor       Chicago, IL 60610      
Attn: David Saunders and Dina Bradford       Fax No.: (312) 755-5720
IF TO PURCHASER:       Equinix Operating Co., Inc.       10780 Parkridge
Boulevard, Suite 150       Reston, VA 20191       Attn: Howard Horowitz      
Fax No.: (703) 251-3330

 

16



--------------------------------------------------------------------------------

      Equinix Operating Co., Inc.       301 Velocity Way, 5th Floor       Foster
City, CA 94404       Attn: Paul Silliman       Fax No.: (650) 513-7913
WITH A COPY TO:       Orrick, Herrington & Sutcliffe LLP       Old Federal
Reserve Bank Buildings       400 Sansome Street       San Francisco, California
94111-3143       Attn: William G. Murray, Jr., Esq.       Fax No.: (415)
773-5807

or such other address as either party may from time to time specify in writing
to the other.

(b) Brokers and Finders. Neither party has had any contact or dealings regarding
the Property, or any communication in connection with the subject matter of this
transaction, through any real estate broker or other person who can claim a
right to a commission or finder’s fee in connection with the sale contemplated
herein except for Staubach Midwest LLC and Colliers Bennett & Kahnweiler, each
of whose commission and fees shall be paid by Seller pursuant to a separate
agreement. In the event that any other broker or finder makes a claim for a
commission or finder’s fee based upon any contact, dealings or communication,
the party whose conduct is the basis for the broker or finder making its claim
shall indemnify, defend and hold harmless the other party against and from any
commission, fee, liability, damage, cost and expense, including without
limitation reasonable attorneys’ fees, arising out of or resulting from any such
claim. The provisions of this Paragraph 15(b) shall survive the Closing, or in
the event that the Closing does not occur, the termination of this Agreement.

(c) Successors and Assigns. Purchaser reserves the right to take title to the
Property in the name of a nominee or assignee; provided, (i) any such assignee
or nominee shall assume all of Purchaser’s obligations hereunder, and
(ii) Purchaser shall nevertheless remain primarily liable under this Agreement
up to and including the Closing but shall be released from its obligations
hereunder from and after the Closing and such nominee or assignee shall assume
all of Purchaser’s obligations hereunder from and after the Closing. Upon
notification to Seller of any such assignment, Seller’s representations and
warranties hereunder shall be deemed remade to such assignee as of the date of
such assignment. This Agreement shall be binding upon the successors and assigns
of the parties hereto. Without limiting the foregoing, if Seller liquidates
prior to satisfying all of Seller’s obligations hereunder, Purchaser shall have
recourse against the proceeds distributed in such liquidation to the extent of
any unsatisfied obligations of Seller hereunder.

(d) Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by Seller and
Purchaser.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

 

17



--------------------------------------------------------------------------------

(f) Merger of Prior Agreements. This Agreement and the exhibits and schedules
hereto, constitutes the entire agreement between the parties and supersede all
prior agreements and understandings between the parties relating to the subject
matter hereof.

(g) Enforcement. If either party hereto fails to perform any of its obligations
under this Agreement or if a dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Agreement,
then the defaulting party or the party not prevailing in such dispute shall pay
any and all costs and expenses incurred by the other party on account of such
default and/or in enforcing or establishing its rights hereunder, including,
without limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Agreement shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Agreement and to survive and not be merged into any such judgment. The
provisions of this Paragraph 15(g) shall survive the Closing, or in the event
that the Closing does not occur, the termination of this Agreement.

(h) Time of the Essence. Time is of the essence of this Agreement. In computing
any period of time pursuant to this Agreement, the day of the act or event from
which the designated period of time begins to run will not be included. The last
day of the period so computed will be included, unless it is not a business day,
in which event, the period shall run until the end of the next day which is a
business day. The term “business day,” as used herein, means a calendar day
other than a Saturday, Sunday or legal holiday observed by the State of
Illinois.

(i) Severability. If any provision of this Agreement, or the application thereof
to any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.

(j) Marketing. During the term of this Agreement, Seller shall not list the
Property with any broker or otherwise solicit or make or accept any offers to
sell the Property, engage in any discussions or negotiations with any third
party with respect to the sale or other disposition or financing of the
Property, or enter into any contracts or agreements (whether binding or not)
regarding any disposition or financing of the Property.

(k) Confidentiality. Each party agrees to maintain in confidence, and not to
disclose to any third party, the information contained in this Agreement or
pertaining to the sale contemplated hereby and the information and data
furnished or made available by Seller to Purchaser, its agents and
representatives in connection with Purchaser’s investigation of the Property and
the transactions contemplated by the Agreement; provided, however, that each
party, its agents and representatives may disclose such information and data
(a) to such party’s accountants, attorneys, prospective lenders, accountants,
partners, consultants and other advisors in connection with the transactions
contemplated by this Agreement (collectively “Representatives”) to the extent
that such Representatives reasonably need to know (in Purchaser’s or Seller’s
reasonable discretion) such information and data in order to assist, and perform
services on behalf of, Purchaser or Seller; (b) to the extent required by any
applicable

 

18



--------------------------------------------------------------------------------

statute, law, regulation, governmental authority or court order; (c) in
connection with any securities filings, registration statements or similar
filings undertaken by Purchaser; and (d) in connection with any litigation that
may arise between the parties in connection with the transactions contemplated
by this Agreement. Purchaser shall consult with Seller prior to making any press
release intended for general circulation regarding the transactions contemplated
hereunder. The provisions of this Paragraph 15(k) shall survive the Closing, or
in the event that the Closing does not occur, the termination of this Agreement.

(l) Return of Documents. In the event that this Agreement terminates, Purchaser
shall return to Seller all due diligence materials and all copies thereof
delivered by Seller to Purchaser hereunder, including without limitation, the
Due Diligence Items.

(m) Counterparts and Facsimile Signatures. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of
which, when taken together, shall be deemed to be one agreement. This Agreement
may be executed pursuant to original or facsimile copies of signatures, with the
same effect as if the parties had signed the document pursuant to original
signature.

(n) Limited Liability. The obligations of Purchaser are intended to be binding
only on Purchaser and the property of Purchaser, and shall not be personally
binding upon, nor shall any resort be had to, the private properties of any of
its trustees, officers, beneficiaries, directors, members, or shareholders, or
of its investment manager, the general partners, officers, directors, members,
or shareholders thereof, or any employees or agents of Purchaser or its
investment manager.

(o) Exculpatory Language. Purchaser acknowledges that Seller is a land trust and
that Seller may attach its customary exculpatory provision to this Agreement and
any closing documentation and when so attached, such a provision shall become a
part of this Agreement and any closing documentation, as applicable.

(p) No Recording. To the maximum extent permitted under applicable law,
Purchaser agrees not to record this Agreement. This Section will survive the
termination of this Agreement.

(q) Like Kind Exchange. Purchaser and Seller agree that either party or any of
its beneficiaries with respect to Seller may elect to structure the conveyance
of the Property as an exchange pursuant to Section 1031 of the Code, provided
that such party gives notice of such election to the other party at least five
(5) business days prior to the Closing Date, but in the event Purchaser elects
to exchange, Seller shall receive cash at closing, and in the event that Seller
or any of its beneficiaries elects to exchange, Purchaser shall not be required
to take title to any property other than the Property. If such an exchange is
elected by such party (the “Electing Party”), the Electing Party and the other
party may enter into an exchange agreement acceptable to both Purchaser and
Seller. As an alternative, the Electing Party may elect to enter into an
exchange agreement (or any other arrangement) with a third party to effect such
exchange in accordance with Section 1031 of the Code. Neither party makes any
representation or guarantee to the other that the transactions contemplated
under this provision will result in any particular tax treatment to the other
party, or will qualify as an exchange under Section 1031 of the Code.

 

19



--------------------------------------------------------------------------------

The Electing Party will assume all costs and expenses, including attorneys’
fees, incurred in connection with such election to structure the transaction as
an exchange in accordance with Section 1031 of the Code. In the event that
Seller elects to assign any of its rights or interests under this Agreement to
any deferred exchange company (or other entity) pursuant to any such exchange
pursuant to Section 1031 of the Code, then Purchaser hereby covenants and agrees
that it will not object to any subsequent re-assignment by such deferred
exchange company (or other entity) to Seller of any (or any portion of) such
rights and interests. The terms of this Section shall survive the Closing
hereof. Seller and Purchaser agree that, at the request of the Electing Party,
each will execute such agreements and other documents as may be necessary, in
the reasonable opinion of respective counsel for the parties, to complete and
otherwise effectuate any exchange in accordance with Section 1031 of the Code.
The Electing Party agrees that it will indemnify and hold the other party
harmless in connection with any actual loss, cost or damages suffered by such
other party concerning or arising out of such exchange or deferred exchange,
which indemnification shall survive the Closing hereof. Purchaser and Seller
acknowledge and confirm that the terms and provisions of this Section shall
apply to any “reverse exchange” made or undertaken by either party pursuant to
I.R.S. Rev. Proc. 2000-37 (or any other term or provision of the Code or any
regulations promulgated thereunder), as well as any other exchange made pursuant
to Section 1031 of the Code.

 

20



--------------------------------------------------------------------------------

  IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PURCHASER:

  Equinix Operating Co., Inc.   a Delaware corporation Please initial Paragraph
7(a) above   By:  

/s/ KEITH TAYLOR

  Name:   Keith Taylor   Its   CFO

SELLER:

 

Amalgamated Bank of Chicago, f/k/a Amalgamated

Trust and Savings Bank, not personally but as

Trustee under Trust Agreement dated May 1, 1970

and known as Trust Number 2167

Please initial Paragraph 7(a) above   By:  

 

  Its:   SEE RIDER ATTACHED FOR SIGNATURE OF TRUSTEE

 

21



--------------------------------------------------------------------------------

RIDER ATTACHED TO PURCHASE AGREEMENT

DATED FEBRUARY 3, 2006

This contract is executed by AMALGAMATED BANK OF CHICAGO, not personally but as
trustee as aforesaid, as Purchaser in the exercise of the power and authority
conferred upon and vested in it as such trustee, and under a certain Trust
Agreement with the AMALGAMATED BANK OF CHICAGO. It is expressly understood and
agreed that nothing herein contained shall be construed as creating any
liability whatsoever, express or implied, against said trustee personally, and
in particular, without limiting the generality of the foregoing, said trustee
shall have no personal liability to pay any indeptedness accruing under said
contract, or to perform any covenant or agreement, either express or implied,
therein contained and that all personal liability of said AMALGAMATED BANK OF
CHICAGO of any sort is hereby expressly waived by said Seller, and by personal
now or hereafter claiming any right or security hereunder, and that so far as
said AMALGAMATED BANK OF CHICAGO is concerned, the owner of any indeptedness or
liability accruing hereunder shall look solely to the funds paid under said
contract, or the aggregate thereof, for the satisfaction of any such
indebtedness or liability, and to the Seller’s right to forfeit this contract
and re-enter into possession of the real estate after default. Further that no
duty shall rest upon AMALGAMETED BANK OF CHICAGO, either personally or as such
trustee, to sequester trust assets, rentals, avails, or proceeds of any kind, or
otherwise to see to the fulfillment or discharge of any obligation, express or
implied, whether asserted except where said trustee is acting pursuant to
direction as provided by the terms of said trust, and after the trustee has
first been supplied with funds required for the purpose. In the event of
conflict between the terms of this rider and of the agreement to which it is
attached, on any questions of apparent liability or obligation resting upon said
trustee, the provisions of this rider shall be controlling.

It is expressly understood and agreed by every person, firm or corporation
claiming any interest in this document that ALALGAMATED BANK OF CHICAGO shall
have no liability, contingent or otherwise arising out of, or in any way related
to (i) the presence, disposal, release or threatened release of any hazardous
materials, on, over, under, from, or affecting the property or the soil, water,
vegetation, buildings, personal property, persons or animals thereof; (ii) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of our related to such hazardous materials; (iii) any lawsuit
brought or threatened, settlement reached or government order relating to such
hazardous materials, and/or (iv) any violation of laws, orders, regulations,
requirements, or demands of government authorities, or any policies or
requirements of the Trustee, which are based upon or in any way related to such
hazardous materials including without limitation, attorneys and consultants’
fees, investigation and laboratory fees, court costs, and litigation expenses.

 

ALALGAMATED BANK OF CHIGAGO,

AS TRUSTEE UNDER TRUST NO. 2167 AND NOT PERSONALLY.

BY:  

/s/ Irving Polakow, Vice President

ATTEST:   /s/ Felipo J. Mendoza, Assistant Secretary

 

22